Lewis, J.
It appearing from the evidence introduced in support of the plaintiff ’s action that the same was based upon the breach of a parol contract-touching the sale of personalty amounting in value to more than fifty dollars,. *1111and that the case did not fall within any of the exceptions named in the statute of frauds, there was no error in sustaining the motion to nonsuit.
Argued June 14,
Decided July 23, 1901.
Complaint — appeal. Before Judge Felton. Bibb superior court. November 15, 1900.
Marion W. Harris, for plaintiff.
Hardeman, Davis, Turner & Jones, for defendants.

Judgment affirmed.


All the Justices concurring.